Citation Nr: 0830108	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-15 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for limitation of extension of the left knee, 
effective June 17, 2004. 

2.  Entitlement to an initial evaluation in excess of 50 
percent for limitation of extension of the left knee, 
effective July 19, 2006.

3.  Entitlement to an initial evaluation in excess of 10 
percent for limitation of extension of the right knee, 
effective June 17, 2004.

4.  Entitlement to an initial evaluation in excess of 40 
percent for limitation of extension of the right knee, 
effective July 19, 2006.

5.  Entitlement to an initial evaluation of 10 percent for 
lateral instability of the right knee, effective June 17, 
2004.

6.  Entitlement to an evaluation of 10 percent for limitation 
of flexion of the right knee, effective July 19, 2006.

ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
December 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for status post 
stress fracture both knees, arthritis assigning a 10 percent 
evaluation each, effective June 17, 2004.  In June 2007, the 
RO assigned an increased evaluation of 50 percent for the 
left knee disability and 40 percent for the right knee 
disability, both effective July 19, 2006.  The veteran has 
not indicated that he is satisfied with these ratings.  Thus, 
these claims are still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The issues have been recharacterized as indicated on the 
title page to comport with the evidence of record.

The veteran was scheduled for a June 2008 Board hearing at 
the RO but did not appear or indicate any desire to 
reschedule.  The record shows that the May 2008 hearing 
notice letter was returned as undeliverable, as was 
subsequent correspondence from the Board.  The veteran has 
more than one address of record; it also is noted in the 
record that he is homeless.  It appears that the RO sent the 
hearing notice letter to the latest address of record, as all 
correspondence up until that time was sent to this address.  
A new address is noted on subsequent correspondence; it is 
not clear if this mail also was returned.  In April 2008, the 
veteran's representative for another matter noted the same 
address for the veteran that was used by the RO on the 
hearing notice letter.  While the hearing notice letter 
apparently never was received by the veteran, the veteran has 
a duty to keep VA properly informed of his whereabouts.  The 
duty to assist "is not always a one-way street," and "[i]f 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran has 
not fulfilled his duty and VA has made reasonable efforts to 
notify the veteran of important information regarding his 
claim.  Accordingly, the Board will proceed with an 
adjudication of this matter.  

Additional evidence was submitted after the case was 
certified to the Board.  A remand, pursuant to 38 C.F.R. 
§ 20.1304 is not necessary, however, as the evidence is not 
relevant to the present claims on appeal.

An April 2008 VA-Form 646 notes that the veteran signed an 
Appointment of Veterans Service Organization as Claimant's 
Representative in April 2008 to represent him for a claim for 
entitlement to individual unemployability.  The record does 
not show any representation for the claims on appeal.

The claim for entitlement to individual unemployability is 
referred to the RO.


FINDINGS OF FACT

1.  Effective June 17, 2004, the impairment in the left knee 
is manifested by extension most severely limited to 35 
degrees and flexion most severely limited to 105 degrees.

2.  Effective June 17, 2004, the impairment in the right knee 
is manifested by extension most severely limited to 35 
degrees, flexion most severely limited to 105 degrees, and 
mild laxity on the right lateral collateral ligaments.

3.  Effective July 19, 2006, the impairment in the left knee 
is manifested by extension most severely limited to 60 
degrees and flexion most severely limited to 50 degrees, with 
no findings of ankylosis, or lateral instability.

4.  Effective July 19, 2006, the impairment in the right knee 
is manifested by extension most severely limited to 30 
degrees and flexion most severely limited to 40 degrees, with 
no findings of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 40 percent, but 
no higher, for limitation of extension of the left knee, 
effective June 17, 2004, are met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 
(2007).

2.  The criteria for an initial evaluation in excess of 50 
percent for limitation of extension of the left knee, 
effective July 19, 2006, are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5261 (2007).

3.  The criteria for an initial evaluation of 40 percent, but 
no higher, for limitation of extension of the right knee, 
effective June 17, 2004, are met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 
(2007).

4.  The criteria for an initial evaluation in excess of 40 
percent for limitation of extension of the right knee, 
effective July 19, 2006, are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5261 (2007).

5.  The criteria for an initial evaluation of 10 percent, but 
no higher, for lateral instability of the right knee, 
effective June 17, 2004, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2007).

6.  The criteria for an evaluation of 10 percent, but no 
higher, for limitation of extension of the right knee, 
effective July 19, 2006, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice 
regarding the original service connection claims for right 
and left knee disabilities by letter dated in September 2004.  
The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.

After the RO granted service connection for the bilateral 
knee disability and the veteran appealed the assigned 
ratings, the RO provided the veteran with notice of the 
criteria for substantiating an increased rating claim in 
December 2006, May 2008, and July 2008.  While the increased 
rating notice was not provided prior to the initial 
adjudication, and the last two notice letters in May 2008 and 
July 2008 were not followed up with a supplemental statement 
of the case, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
at 490 (2006).  As the veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.
                                                                        
VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for status post stress 
fracture, arthritis in the left and right knees in November 
2004 assigning separate 10 percent evaluations, effective 
June 17, 2004.  The veteran appealed this action.  In June 
2007, the RO granted an increased rating of 50 percent for 
the left knee disability and 40 percent for the right knee 
disability; both disability ratings are effective July 19, 
2006.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The veteran's bilateral knee disability was originally 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010 
for degenerative arthritis.  Traumatic arthritis established 
by x-ray findings is to be evaluated as degenerative 
arthritis. 38 C.F.R. § 4.71a, DC 5010.  Degenerative 
arthritis established by x-ray findings will be evaluated on 
the basis of limitation of motion of the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

The veteran's bilateral knee disability currently is rated 
under 38 C.F.R. § 4.71a, DC 5261, which addresses limitation 
of extension of the leg.  The average normal range of motion 
of the knee is from 0 degrees of extension to 140 degrees of 
flexion. 38 C.F.R. § 4.71a, Plate II.  Under DC 5261, a 10 
percent rating is assigned for extension limited to 10 
degrees; a 20 percent rating is assigned for extension 
limited to 15 degrees; a 30 percent rating is assigned for 
extension limited to 20 degrees; extension limited to 30 
degrees warrants a 40 percent rating; and extension limited 
to 45 degrees warrants a 50 percent rating.  

Effective June 17, 2004

Effective June 17, 2004, the veteran's left and right knee 
disabilities were assigned 10 percent evaluations each.   

An October 2004 VA examination report shows x-ray 
confirmation of mild to moderate degenerative joint disease 
of the bilateral knees.  Extension was to 0 degrees, which 
according to 38 C.F.R. § 4.71a, Plate II, is normal.  There 
also was no decremental loss in range of motion with 
exercise.  The examiner estimated an additional 25 percent 
limitation due to pain with repeated walking, however.  This 
would approximately equate to extension limited to 35 
degrees.  A June 2005 VA medical record does not report on 
the extension of the knees.  A November 2005 VA physical 
therapy record reports 0 degrees of extension; but does not 
address any additional motion loss due to repetitive 
movement.  

Since extension is limited to 35 degrees in both knees, as 
reported in October 2004, the evidence shows 40 percent 
evaluations are warranted for each knee.  As the October 2004 
findings are close in proximity to the effective date of 
service connection, all doubt is resolved in the veteran's 
favor and the 40 percent evaluations are effective June 17, 
2004.  The next higher 50 percent evaluation is not 
warranted, as extension in the knees is not shown to be 
limited to 45 degrees.  

Separate ratings may be assigned under DC 5260 (limitation of 
flexion of the leg) and DC 5261 (limitation of extension of 
the leg). VAOPGCPREC 9-2004 (2004).  Under DC 5260, flexion 
limited to 60 degrees warrants a noncompensable (0 percent) 
rating.  Flexion limited to 45 degrees warrants a 10 percent 
rating.  Flexion limited to 30 degrees warrants a 20 percent 
rating.  Flexion limited to 15 degrees warrants a 30 percent 
rating.  

The October 2004 VA examination report shows bilateral 
flexion was to 140 degrees, which according to 38 C.F.R. 
§ 4.71a, Plate II, is normal.  There also was no decremental 
loss in range of motion with exercise.  The examiner 
estimated an additional 25 percent limitation due to pain 
with repeated walking; but this would approximately equate to 
flexion limited to 105 degrees, which still would not warrant 
a separate compensable rating under DC 5260.  VA medical 
records dated in June 2005 and November 2005 show 130 degrees 
of flexion in the bilateral knees.  Thus, separate ratings 
for limitation of flexion are not warranted, effective June 
17, 2004.

Lateral instability and degenerative arthritis of the knee 
may be rated separately under DC's 5257 and 5003. VAOPGCPREC 
23-97 (1997).  

The October 2004 VA examination report shows that there was 
no instability in the bilateral knees.  The June 2005 VA 
medical record noted that the veteran felt that his knee was 
somewhat unstable and buckled on him prior to wearing braces.  
On physical examination, there was a mild laxity on the right 
lateral collateral ligaments.  He had a waddling gait.  The 
November 2005 VA physical therapy record shows the veteran 
had good posture but tended to stand with his weight shifted 
to the left.  His gait was normal; he wore a Donjoy knee 
brace on the right and a neoprene knee brace on the left.

Under DC 5257, slight recurrent subluxation or lateral 
instability warrants a 10 percent rating; moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating; and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.

Based on these findings, a separate 10 percent evaluation for 
slight recurrent instability in the right knee is warranted.  
The instability is not more than slight, as it was noted to 
be mild on physical examination.  The evidence does not show 
any instability in the left knee.  Even though instability 
was not noted until June 2005, all doubt is resolved in the 
veteran's favor that instability was involved in the right 
knee back to the date service connection became effective, 
June 17, 2004.

The remaining knee diagnostic code allowing for a rating 
higher than 40 percent is inapplicable.  DC 5256 does not 
apply, as the medical records show no findings of ankylosis 
in the knees.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure." Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 86.  

Thus, from June 17, 2004 to July 19, 2006, in the left knee, 
a 40 percent evaluation is assigned under DC 5261 for 
limitation of extension.  In the right knee, a 40 percent 
evaluation is assigned under DC 5261 for limitation of 
extension with a separate 10 percent evaluation for slight 
recurrent instability, for a combined disability rating of 50 
percent.  See 38 C.F.R. § 4.25.  

Effective July 19, 2006

Effective July 19, 2006, the left knee disability is assigned 
a 50 percent evaluation under DC 5261.  This is the highest 
schedular rating available under this diagnostic code.  The 
only way to get a schedular rating higher than 50 percent is 
if the medical evidence shows findings of ankylosis in the 
left knee under DC 5256.  A February 2007 VA examination 
report shows extension was limited to 30 degrees on the left 
with an additional 30-degree limitation after repetitive use, 
which takes the extension limitation up to 60 degrees.  The 
evidence, however, does not show any findings of ankylosis; 
thus a rating higher than 50 percent does not apply for the 
left knee disability.

Flexion was shown to be to 80 degrees in the left knee with 
an increase in pain on repetitive range of motion testing.  
The examiner estimated an additional 30-degree loss of motion 
on the basis of fatigue, weakness, decreased range of motion, 
incoordination, lack of endurance, and increase in pain.  
This would decrease the flexion range to 50 degrees, which 
still would not warrant a separate compensable rating under 
DC 5260.

A separate rating for instability in the left knee also does 
not apply.  Even though the veteran wore a hinged knee sleeve 
on the left side and had a slow gait with a cane and obvious 
antalgia, the February 2007 VA examiner found that there was 
no ligamentous instability.

The right knee is assigned a 40 percent evaluation under DC 
5261 for limitation of extension and a separate 10 percent 
evaluation under DC 5257 for instability.  A February 2007 VA 
examination report shows that extension was to 20 degrees on 
the right knee.  The veteran also demonstrated increased pain 
during active, passive, and repetitive use over the base 
line.  The examiner felt that the pain resulted in a 
diminishment of excursion, strength, speed, coordination, and 
endurance.  His additional limitation was to 30 degrees on 
the basis of fatigue, weakness, decreased range of motion, 
incoordination, lack of endurance, and increased pain after 
repetitive use.  This finding does not allow for a rating 
higher than 40 percent under DC 5261, as the medical evidence 
does not show extension limited to 45 degrees. 

Flexion was shown to be to 70 degrees on the right knee with 
an increase in pain on repetitive range of motion testing.  
The examiner estimated an additional 30 degree loss of motion 
on the basis of fatigue, weakness, decreased range of motion, 
incoordination, lack of endurance, and increase in pain.  
This would result in the flexion being limited to 40 degrees.  
As previously discussed, limitation of flexion to 40 degrees 
warrants a separate 10 percent rating under DC 5260 and 
VAOPGCPREC 9-2004.  A rating higher than this does not apply, 
as the medical evidence does not show flexion limited to 30 
degrees.  

A separate rating higher than 10 percent does not apply for 
lateral instability in the right knee.  An August 2006 
magnetic resonance imaging report shows a small inferior 
horizontal tear in the posterior horn of the medial meniscus.  
The February 2007 VA examination report shows that the 
veteran wore an unloader brace on his right side.  The 
veteran ambulated slowly with a cane with obvious antalgia, 
greater on the left than the right.  The examiner found no 
ligamentous instability, however.  

Thus, the left knee disability is assigned a 50 percent 
evaluation under DC 5261, effective July 19, 2006.  The right 
knee disability, effective July 19, 2006, is assigned a 40 
percent evaluation under DC 5261, a separate 10 percent 
evaluation under DC 5260, and a separate 10 percent 
evaluation under DC 5257.  The only way to receive a rating 
higher than this is for ankylosis to be shown in the right 
knee, which is not supported by the evidence of record.

In evaluating the veteran's claims, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has significant complaints of pain and limitation of 
motion of the knees and on the most recent examination in 
February 2007, it was noted that the veteran could not squat 
or kneel, ambulated slowly, and could not enjoy recreational 
activities.  This considerable functional impairment, 
however, is considered by the 50 percent rating assigned for 
the left knee under DC 5261 and the separate 40 percent, 10 
percent, and 10 percent ratings assigned for the right knee 
under DC's 5261, 5260, and 5257.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

Any additional application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable as all doubt has been resolved in the veteran's 
favor for the periods of time at issue.  38 C.F.R. § 3.102;  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against any claims for 
further increase and there is no doubt to be resolved. 
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extra-schedular

Extra-schedular ratings do not apply for the knee 
disabilities.  Referral under 38 C.F.R. § 3.321(b)(1) is 
appropriate where circumstances are presented that are 
unusual or exceptional.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The October 2004 VA examination report noted 
that the impairment in the veteran's knees was not 
significant enough to interfere with the veteran's 
employment.  The February 2007 VA examination report noted 
that the veteran was a lighting technician and was not able 
to climb ladders or stand for long periods of time.  The 
veteran also indicated that he took much more medication and 
could not wire anything.  The veteran's bilateral knee 
disability is shown to affect his employment prospects in 
that he is unable to engage in any strenuous physical 
activity and has to take medication.  The evidence, however, 
does not rise to the level of marked periods of employment; 
there is no evidence that the veteran would not be able to do 
any job that did not, perhaps, involve physical activity or 
require manual dexterity.  The record also shows no evidence 
of frequent periods of hospitalization due to the bilateral 
knee disabilities.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.


ORDER

Entitlement to an initial evaluation of 40 percent for 
limitation of extension of the left knee, effective June 17, 
2004, is granted, subject to the rules regarding payment of 
monetary benefits and the amputation rule. 

Entitlement to an initial evaluation in excess of 50 percent 
for limitation of extension of the left knee, effective July 
19, 2006, is denied.

Entitlement to an initial evaluation of 40 percent for 
limitation of extension of the right knee, effective June 17, 
2004, is granted, subject to the rules regarding payment of 
monetary benefits and the amputation rule.

Entitlement to an initial evaluation in excess of 40 percent 
for limitation of extension of the right knee, effective July 
19, 2006 is denied.

Entitlement to an initial evaluation of 10 percent for 
lateral instability of the right knee, effective June 17, 
2004, is granted, subject to the rules regarding payment of 
monetary benefits and the amputation rule.

Entitlement to an evaluation of 10 percent for limitation of 
flexion of the right knee, effective July 19, 2006, is 
granted, subject to the rules regarding payment of monetary 
benefits and the amputation rule.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


